DETAILED ACTION
1.          Claims 1, 2, 5, 6, 10, 11, 13-15, 17, 18, 21-23, and 29-35 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.         Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
4.         The information disclosure statements (IDS) submitted on 6/26/2018, 7/08/2020, and 4/14/2021 have been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
6.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.          Claims 10, 30, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2015/0282239 A1 to Han et al. (hereinafter “Han”).
            Regarding Claim 10, Han discloses a method of operating a network node supporting dual connectivity with a wireless terminal (UE) as a secondary network node (SN) in cooperation with a main network node (MN) (Han: Figure 1 with [0010] and [0017] – corresponds to a UE operatively coupled via wireless communication with a macro access point (MAP) and a local area access point (LAAP), wherein the MAP and the LAAP operate in concert to provide dual connectivity to the UE.), the method comprising:
     providing dual connectivity communication with the wireless terminal in cooperation with the main network node (Han: Figure 1 with [0010] and [0017] – corresponds to a UE operatively coupled via wireless communication with a macro access point (MAP) and a local area access point (LAAP), wherein the MAP and the LAAP operate in concert to provide dual connectivity to the UE. See also [0035] describing embodiments in which the MAP is configured to manage the dual connectivity operations.);
     receiving a suspension indication message (Han: [0034], [0039], [0052], and [0055-0056] – MAP receives information to suspend release split bearers to the UE. MAP sends an “end marker” message to LAAP to suspend split bearer communication.); and
     responsive to receiving the suspension indication message from the main network node, suspending the dual connectivity communication with the wireless terminal (Han: Figure 1 with [0010] and [0017] – corresponds to a UE operatively coupled via wireless communication with a macro access point (MAP) and a local area access point (LAAP), wherein the MAP and the LAAP operate in concert to provide dual connectivity to the UE. See also [0034] describing the MAP operable to release or suspend split bearers in dual connectivity operations.).
             Claim 30, directed to an apparatus embodiment of claim 10, recites similar features as claim 10 and is therefore rejected upon the same grounds as claim 10. Please see above rejection of claim 10. Han further discloses the node in at least Figure 2 with [0011] and [0020-0025] comprising a processor, a transceiver, and a network interface.
Regarding Claim 34, Han discloses the method of Claim 10, wherein suspending the dual connectivity communication comprises suspending the dual connectivity communication to suspend bearers of both the main network node and the secondary network node (Han: [0034], [0039], [0052], and [0055-0056] – MAP receives information to suspend release split bearers to the UE. MAP sends an “end marker” message to LAAP to suspend split bearer communication. See also [0032] – a measurement report configuration message may be sent to the UE.).

Claim Rejections - 35 USC § 103
9.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.          This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.          Claims 1, 5, 6, 17, 21, 29, 31, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of United States Patent Application Publication 2015/0117183 A1 to Heo et al. (hereinafter “Heo”).
            Regarding Claim 1, Han discloses a method of operating a network node supporting dual connectivity, DC, communication with a wireless terminal (UE) as a main network node (MN) in cooperation with a secondary network node (SN) (Han: Figure 1 with [0010] and [0017] – corresponds to a UE operatively coupled via wireless communication with a macro access point (MAP) and a local area access point (LAAP), wherein the MAP and the LAAP operate in concert to provide dual connectivity to the UE.), the method comprising:
     providing dual connectivity communication with the wireless terminal in cooperation with the secondary network node (Han: Figure 1 with [0010] and [0017] 
     responsive to deciding to suspend the dual connectivity communication with the wireless terminal (Han: [0034], [0039], and [0055-0056] – MAP receives information to suspend release split bearers to the UE.);
     responsive to deciding to suspend the dual connectivity communication with the wireless terminal, transmitting a suspension indication message to the secondary network node (Han: [0034], [0039], [0052], and [0055-0056] – MAP receives information to suspend release split bearers to the UE. MAP sends an “end marker” message to LAAP to suspend split bearer communication.); and
     responsive to deciding to suspend the dual connectivity communication with the wireless terminal, suspending the dual connectivity communication with the wireless terminal (Han: Figure 1 with [0010] and [0017] – corresponds to a UE operatively coupled via wireless communication with a macro access point (MAP) and a local area access point (LAAP), wherein the MAP and the LAAP operate in concert to provide dual connectivity to the UE. See also [0034] describing the MAP operable to release or suspend split bearers in dual connectivity operations.).
            Although Han discloses suspending/releasing split bearer communication with the UE (Han: [0034] and [0052-0056]), Han does not expressly disclose that the MAP explicitly transmits a connection release message to the wireless terminal.
transmits a connection release message to the wireless terminal (Heo: [0021], [0038-0040], [0044], [0123], and [0140]. See also Figure 1 with [0011].).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the dual connectivity suspend operation of Han in view of the dual connectivity suspend operation of Heo to transmit a message to suspend dual connectivity for the reasons of efficiently overcoming radio link failures for at least one of the connections between the MeNB, SeNB, and the UE.
            Regarding Claim 5, the combination of Han and Heo discloses the method of Claim 1, wherein Han further discloses further comprising:
     responsive to deciding to suspend the dual connectivity communication with the wireless terminal, transmitting a measurement configuration message to the wireless terminal defining radio link measurements to be performed by the wireless terminal while the dual connectivity communication with the wireless terminal is suspended (Han: [0037-0039] – during a time when there is no dual connectivity (suspension), a UE receives a measurement report configuration for sending a measurement report to the MAP.).
Regarding Claim 6, the combination of Han and Heo discloses the method of Claim 1, wherein Han further discloses further comprising:
     after suspending the dual connectivity communication, receiving a measurement report from the mobile terminal providing radio link measurement information for radio links with the main network node and/or the secondary network node (Han: [0037-0039] – during a time when there is no dual connectivity (suspension), a UE receives a measurement report configuration for sending a measurement report to the MAP.).

            Regarding Claim 17, Han discloses a method of operating a wireless terminal (UE) supporting dual connectivity with a main network node (MN) and a secondary network node (SN) (Han: Figure 1 with [0010] and [0017] – corresponds to a UE operatively coupled via wireless communication with a macro access point (MAP) and a local area access point (LAAP), wherein the MAP and the LAAP operate in concert to provide dual connectivity to the UE.), the method comprising:
     providing dual connectivity communication with the main network node and the secondary network node (Han: Figure 1 with [0010] and [0017] – corresponds to a UE operatively coupled via wireless communication with a macro access point (MAP) and a local area access point (LAAP), wherein the MAP and the LAAP operate in concert to provide dual connectivity to the UE. See also [0035] describing embodiments in which the MAP is configured to manage the dual connectivity operations.);
     responsive to receiving [a] connection release message, suspending the dual connectivity communication with the main network node and the secondary network node (Han: [0034], [0039], [0052], and [0055-0056] – MAP receives information to suspend release split bearers to the UE. MAP sends an “end marker” message to LAAP to suspend split bearer communication.); and
     performing a radio link measurement with respect to the main network node and/or the secondary network node while the dual connectivity communication with the main and secondary network nodes is suspended (Han: [0037-0039] – during a time when there is no dual connectivity (suspension), a UE receives a measurement report configuration for sending a measurement report to the MAP.).
             Although Han discloses suspending/releasing split bearer communication with the UE (Han: [0034] and [0052-0056]), Han does not expressly disclose that the MAP explicitly transmits a connection release message to the wireless terminal.
            However, this feature cannot be considered new or novel in the presence of Heo. Heo is of similar endeavor as the claimed invention, insomuch as Heo describes methods for resolving issues related to devices utilizing dual connectivity communication (Heo: [0002]). Heo further describes methods related to releasing and adding serving cells for dual connectivity in which a master eNB and a secondary eNB exchange messages between themselves and a UE (Heo: [0021]). During the release procedure, the UE receives a connection release message from the main network node (Heo: [0021], [0038-0040], [0044], [0123], and [0140]. See also Figure 1 with [0011].).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the dual connectivity suspend operation of Han in view of the dual connectivity suspend operation of Heo to transmit a 
            Regarding Claim 21, the combination of Han and Heo discloses the method of Claim 17, wherein Han further discloses further comprising:
     before suspending the dual connectivity communication with the main and secondary network nodes, receiving a measurement configuration message from the main network node defining radio link measurements to be performed by the wireless terminal while the dual connectivity communication with the wireless terminal is suspended (Han: [0034], [0039], [0052], and [0055-0056] – MAP receives information to suspend release split bearers to the UE. MAP sends an “end marker” message to LAAP to suspend split bearer communication. See also [0032] – a measurement report configuration message may be sent to the UE.), wherein performing the radio link measurement comprises performing the radio link measurement in accordance with the measurement configuration message (Han: [0032] – measurement report received from UE comprises information regarding local area cells.).

            Claim 29, directed to an apparatus embodiment of claim 1, recites similar features as claim 1 and is therefore rejected upon the same grounds as claim 1. Please see above rejection of claim 1. Han further discloses the node in at least Figure 2 with [0011] and [0020-0025] comprising a processor, a transceiver, and a network interface.
Claim 31, directed to an apparatus embodiment of claim 17, recites similar features as claim 17 and is therefore rejected upon the same grounds as claim 17. Please see above rejection of claim 17. Han further discloses the node in at least Figure 2 with [0011] and [0020-0025] comprising a processor, a transceiver, and a network interface.

             Regarding Claims 33 and 35, Han further discloses wherein suspending the dual connectivity communication comprises suspending the dual connectivity communication to suspend bearers of both the main network node and the secondary network node (Han: [0034], [0039], [0052], and [0055-0056] – MAP receives information to suspend release split bearers to the UE. MAP sends an “end marker” message to LAAP to suspend split bearer communication. See also [0032] – a measurement report configuration message may be sent to the UE.).

Allowable Subject Matter
14.         Claims 2, 11, 13-15, 18, 22, 23, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
15.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

16.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2016/0316508 A1 to Hong et al. at [0020-0022], [0067], [0111-0113], [0122-0123], [0153-0154], [0159], [0174-0184], [0200], [0212], [0267], [0313], [0317], [0320];
US PGPub 2018/0199230 A1 to Lee et al. at [0001], [0007], [0011], [0028-0030], [0044], [0064-0065], [0068-0079], [0134], [0137], [0148-0151], [0160-0163], [0172-0173], [0189].	 

17.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        April 21, 2021